Citation Nr: 1712613	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  14-05 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for periodontal disease for compensation purposes.

2.  Entitlement to service connection for periodontal disease for treatment purposes.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to April 1991.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.

A hearing and informal conference were held with a Decision Review Officer at the RO in August 2014, and a hearing was held before the undersigned Veterans Law Judge at the RO in September 2016.  A conference report and transcripts of the hearings are of record.  During the hearing, the undersigned Veterans Law Judge agreed to consider entitlement to service connection for periodontal disease for both compensation and treatment purposes.  See Bd. Hrg. Tr. at 2, 21.  The undersigned Veterans Law Judge also held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  Thereafter, the Veteran submitted additional evidence for which there is an automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes there are also VA treatment records and VA examination reports that were added to the claims files after the November 2014 supplemental statement of the case for the adjudication of other claims for which there is not an automatic waiver of initial AOJ consideration.  In light of the full grant of the benefit sought on appeal decided herein, the Board finds that there is no prejudice to the Veteran in proceeding with adjudication of the case.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for service connection for periodontal disease for treatment purposes is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran filed his original compensation claim in May 1991, which included a claim for service connection for periodontal disease with the loss of five teeth.  The September 1991 rating decision did not actually or implicitly deny the dental portion of the claim, and it remained unadjudicated until the August 2012 rating decision on appeal.

2.  The Veteran's chronic periodontal disease had its onset during his military service and resulted in the extraction of teeth 7, 8, 14, 16, 17, 18, 20, 25, 26, and 31 during service.


CONCLUSION OF LAW

The criteria for service connection for chronic periodontal disease, including the extraction of teeth 7, 8, 14, 16, 17, 18, 20, 25, 26, and 31 for compensation purposes have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.381, 3.382, 4.150 (as in effect prior to February 17, 1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may generally be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).
The Veteran filed his original compensation claim in May 1991, which included a claim for service connection for periodontal disease beginning in 1968 with the loss of five teeth.  The September 1991 rating decision did not actually or implicitly deny the dental portion of the claim, and it remained unadjudicated until the August 2012 rating decision on appeal.

The regulations governing dental claims were amended to clarify that periodontal disease (pyorrhea), among other things, may be service-connected only for examination and treatment purposes, and later, just for treatment purposes.  See 59 Fed. Reg. 2529 (Jan. 18, 1994) (adding 38 C.F.R. § 4.149, effective from February 17, 1994); 64 Fed. Reg. 30392 (June 8, 1999) (revising 38 C.F.R. § 3.381, removing 38 C.F.R. §§ 3.382 and 4.149); 77 Fed. Reg. 4470 (Jan. 30, 2012) (current version of 38 C.F.R. § 3.381).  However, because the Veteran's claim remained pending and unadjudicated when the regulations were changed, the Board has considered the pre-amendment version in deciding this claim.

At the time of the original claim, the regulations governing dental claims provided that service connection may be granted for dental conditions, including chronic periodontal disease, incurred in or aggravated by service for both compensation and treatment purposes.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.381, 3.382, and 4.150, Diagnostic Code 9913 (listing pyorrhea alveolaris as a noncompensable condition) (as in effect prior to February 17, 1994).

Under 38 C.F.R. § 3.382(c), malposed teeth with no pathology shown will not be service-connected.  Service connection should not be granted for the third molars (wisdom teeth) at any time unless there is a definite record showing such teeth to have been diseased after a reasonable period of service.  The third molars shown as present at induction and missing at discharge will not be granted service connection unless there is an actual record of extraction for reasons other than malposition or impactation.  Vincent's disease should not be granted service connection if the service records are entirely negative.  To warrant favorable action on Vincent's disease, chronicity, continuity of treatment, or the residual thereof, that is periodontoclasia or pyorrhea, should be shown by the service records as chronic.  Vincent's disease with infrequent episodes of short duration in the active service should be considered as an acute condition and may not be service connected.  Gingivitis is not considered a disease entity and is not ratable.  Diagnosis of pyorrhea in service after a reasonable period of service will require confirmation by a VA examination, including x-ray, before grant of service connection, unless examination is contraindicated by factors such as extraction of all pyorrhectic teeth.  Pyorrhea shown during service after a reasonable period of service, involving one or more teeth necessitating extraction, is a sufficient basis for grant of service connection for the tooth or teeth involved.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is warranted for chronic periodontal disease, including the extraction of teeth 7, 8, 14, 16, 17, 18, 20, 25, 26, and 31 for compensation purposes.

The Veteran's service treatment records show that he was missing tooth 30 at the time of the July 1963 United States Air Force Reserve Officers' Training Corps (ROTC) Program commission examination.  The July 1964 examination for flight training and the corresponding initial dental examination show numerous teeth with fillings, as well as missing tooth 30 and tooth 1 as carious but restorable.  There was no notation on the portion of the dental examination form for stomatitis (gingivitis and/or Vincent's).

The service dental records prior to November 1966 show that the Veteran received treatment for routine dental problems, such as caries of different teeth, but did not note periodontal disease.  A November 1966 service dental record shows that the Veteran was later seen for a periodontal screening, and he began to receive scaling treatment in March 1967.

An August 1971 service dental record shows that the Veteran was diagnosed with moderate to severe generalized periodontal disease for which he later began routine treatment that continued for the remainder of his service.  See, e.g., service dental records from February 1972, February 1973, August 1973, February 1974, January 1977, and October 1984; 1983 to 1989 periodontal diagnosis and treatment plan with service dental records.  A March 1972 medical recommendation for flying duty form shows a diagnosis of chronic periodontitis.

The service dental records also show that the Veteran underwent in-service surgical procedures related to treatment of his periodontal disease, including a February 1972 gingivectomy of the mandible, left quadrant with facial and lingual flap and osteoplasty and osteoectomy procedure; an August 1973 gingivectomy for teeth 12 to 15 and a gingivectomy for teeth 6 to 8 with a facial and lingual flap and osteoplasty procedure; and a February 1974 facial and lingual flap and osteoplasty procedure for teeth 22 to 27.  See, e.g., Mayo Clinic, "Periodontitis" (defining disease, symptoms, and treatment procedures) http://www.mayoclinic.org/diseases-conditions/periodontitis/basics/definition/con-20021679 (reviewed April 2017).

The service dental records also show that the Veteran had teeth 7, 8, 14, 16, 17, 18, 20, 25, 26, and 31 extracted due to the periodontal disease.  See service dental records from November 1975 (tooth 31 found to be non-restorable due to considerable periodontal disease involvement and extracted); January 1979 (periodontal abscess noted in teeth 25 and 26 and extracted the following day); August 1971, March 1972, and February 1979 (periodontal abscess, infection, and periodontal scaling noted for tooth 20; extracted in February 1979); October 1980 (tooth 18 extracted with finding of probable apical involvement and tooth mobile); February 1982 to September 1982 (tooth 14 found to be symptomatic and mobile and appeared to have a low-grade periodontal abscess, prognosis poor; extracted in September 1982 after treatment with continued symptoms); August 1973, January 1974 and October 1984 (procedures and scaling treatment including teeth 7 and 8; later notation of history of severe periodontal disease and extraction in October 1984).

It is noted that the in-service periodontal diagnosis and treatment plan shows that tooth 19 (rather than tooth 18) was extracted; however, the remainder of the record shows that tooth 18 was extracted and that tooth 19 was not extracted.  See, e.g., February 1991 retirement examination and September 2013 private treatment record.

Regarding the extracted third molars, tooth 16 was initially shown to be malposed in a December 1971 dental service record; however, both teeth 16 and 17 were shown to be extracted as a result of periodontal abscess.  See service dental records and medical recommendation for flying duty from December 1971 and January 1972.  In other words, there is an actual record of extraction for reasons other than malposition or impactation, and service connection is permitted under 38 C.F.R. § 3.382(c) for these teeth as well.  The remaining third molars (teeth 1 and 32), although extracted in June 1973, have not been shown to have been extracted due to the periodontal disease.

The June 1991 VA examination report shows that findings referable to the mouth was negative, except for recessive gum disease.  The examiner noted that the Veteran did wear a removable upper-lower denture plate.  The examiner diagnosed the Veteran with periodontal disease for years that had caused loss of a few teeth.

The post-service treatment records show a current diagnosis of stable type IV severe chronic/generalized advanced periodontitis in a non-disease state for which he continues to receive treatment.  See, e.g., February 2011 private treatment record and June 2012, September 2012, and December 2016 written statements from Dr. K.T.  In the December 2016 written statements, Dr. K.T. indicated that he reviewed the Veteran's service dental records that showed bone loss and numerous teeth extractions, in addition to other symptoms.

The Board acknowledges Dr. K.T.'s report that the 1972 periodontal surgery was a traumatizing experience for the Veteran.  See December 2016 written statements.  Nevertheless, VA's General Counsel has held that dental treatment, even extractions during service, does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).  In addition, the dental conditions have not been shown to be the result of combat wounds or prisoner-of-war experience.  38 C.F.R. § 3.381(e).

In summary, the service dental records contain no references to periodontal treatment or problems until late 1966, which was over two years after the Veteran started active duty.  The record also shows that his periodontal disease started and became chronic during the Veteran's lengthy period of military service, and he had teeth extracted because of the disease.  The Veteran also receives ongoing treatment to keep the disease stable.  Based on the foregoing, the Board finds that service connection for chronic periodontal disease, including the extraction of teeth 7, 8, 14, 16, 17, 18, 20, 25, 26, and 31, for compensation purposes is warranted.

Finally, the Board notes that this decision is limited to whether compensation benefits are warranted for the Veteran's claimed dental condition.  The AOJ has not yet addressed his claim of service connection for dental treatment purposes, and the matter is being remanded.


ORDER

Entitlement to service connection for chronic periodontal disease, including the extraction of teeth 7, 8, 14, 16, 17, 18, 20, 25, 26, and 31, for compensation purposes is granted, subject to the laws and regulations governing the payment of monetary benefits (including the dental regulations in effect prior to February 17, 1994).


REMAND

Regarding the claim for service connection for periodontal disease for treatment purposes, the AOJ did indicate that it forwarded the Veteran's current claim to the Spokane VA Medical Center (VAMC) for a formal determination.  See August 2012 rating decision.  However, it is unclear if the VAMC took action on this request, and the issue has not otherwise been adjudicated by the AOJ.

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Thus, a remand is necessary to ensure that this action is completed.

In addition, because the AOJ's effectuation of the grant of service connection for periodontal disease above could affect the outcome of the claim for treatment purposes, the Board finds that a decision on the claim at this time would be premature, and a remand is therefore required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1.  After effectuating the grant of service connection for periodontal disease for compensation purposes in this decision, the AOJ should refer the Veteran's claim for service connection for periodontal disease for treatment purposes to the appropriate VAMC to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.

If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests a determination from VBA, the claim should be adjudicated.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


